UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SILLS CUMMIS & GROSS P.C.,
Plaintiff,
- against -
BETTY DUSANGE-HA YER, ISHAN
HOLDINGS AND DEVELOPMENT

CORPORATION and ERWIN SINGH
BRAICH,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

ORDER

19 Civ. 7463 (PGG)

It is hereby ORDERED that the conference previously scheduled for December

12, 2019 is adjourned. A conference is scheduled for February 6, 2020 at 10:30 a.m. in

Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

Dated: New York, New York
December ¢ , 2019

SO ORDERED.

fold Lond A

Paul G. Gardephe
United States District ide

 
